Citation Nr: 1744500	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3. Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, to include a left hand disability, claimed to have resulted from VA surgical procedure in August 2006.

4. Entitlement to service connection for a cervical spine disability.

5. Entitlement to service connection for a headache disability.

6. Entitlement to increases in the (10 percent prior to July 8, 2014, 20 percent from that date to October 14, 2014, and 30 percent from October 1, 2015 to November 13, 2015, and from June 1, 2016) staged ratings assigned for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to April 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and November 2014 rating decisions by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The July 2012 rating decision granted service connection for a right shoulder disability, rated 10 percent, effective January 9, 2012; denied service connection for cervical spine, heart, and psychiatric disabilities; continued denials of service connection for a bilateral knee disability and a low back disability, and compensation for residuals of a stroke under 38 U.S.C.A. § 1151; and denied a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  In October 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2015, the Board remanded the claims to reopen claims of service connection for a bilateral knee disability and a low back disability and for compensation for residuals of a stroke under 38 U.S.C.A. § 1151; service connection for a psychiatric and cervical spine disabilities; and entitlement to a TDIU rating for additional development.  [The February 2015 Board decision also dismissed the matter of service connection for a heart disability, and that matter is no longer before the Board.]  The November 2014 rating decision denied service connection for a headache disability.  

An interim (July 2014) rating decision increased the rating for the right shoulder disability to 20 percent, effective July 8, 2014.  An April 2015 rating decision assigned a temporary total (100 percent) rating (pursuant to 38 C.F.R. § 4.30) for the right shoulder disability from October 14, 2014, to May 1, 2015, and a 20 percent rating from that date.  A July 2015 rating decision extended the temporary total rating to October 1, 2015.  A March 2016 rating decision assigned a 30 percent rating for the right shoulder disability from October 1, 2015 to November 13, 2015, a temporary total rating (pursuant to 38 C.F.R. § 4.30) from that date to June 1, 2016, and a 30 percent rating from that date.  [Accordingly, the matter of the rating for the right shoulder disability from October 14, 2014 to October 1, 2015 and from November 13, 2015 to June 1, 2016 is not before the Board.  The March 2016 rating decision also granted service connection for a psychiatric disability and awarded a TDIU rating, and those matters are also no longer before the Board.]

The matters regarding the ratings for the right shoulder disability and service connection for a low back disability (on de novo review), a cervical spine disability, and headache disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1. An unappealed November 1979 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that such disability preexisted service and was not aggravated therein; an unappealed December 1979 rating decision and an August 2009 Board decision continued the denial.
2. Evidence received since the August 2009 Board decision includes records relating a current back disability to service, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

3. An August 2009 Board decision denied the Veteran compensation for residuals of a stroke under 38 U.S.C.A. § 1151, claimed to have resulted from a VA surgical procedure in August 2006 based essentially on a finding that the treatment provided  stroke did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and that the stroke was an event not reasonably foreseeable as a consequence of the treatment provided.

4. Evidence received since the August 2009 Board decision does not suggest the Veteran's stroke residuals were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that his stroke was caused by VA treatment due to an event not reasonably foreseeable, and does not relate to an unestablished fact necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151 or raise a reasonable possibility of substantiating such claim.

5. An August 2010 Board decision denied service connection for a bilateral knee disability based on a finding that such disability was not shown to be etiologically related to the Veteran's service.

6. Evidence received since the August 2010 Board decision does not suggest the Veteran's bilateral knee disability is etiologically related to his service, and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability or raise a reasonable possibility of substantiating such claim.





CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2. New and material evidence has not been received, and the claim for compensation for residuals of a stroke, to include a left hand disability, under 38 U.S.C.A. § 1151, claimed to have resulted from a VA surgical procedure in August 2006, may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3. New and material evidence has not been received, and the claim of service connection for a bilateral knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in December 2011 and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the October 2014 Board hearing, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned informed the Veteran that new and material evidence is needed to reopen the previously denied claims of service connection for a bilateral knee disability and low back disability and for compensation for residuals of a stroke under 38 U.S.C.A. § 1151.  He was advised of what would constitute new and material evidence as to each claim.

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection for a Back Disability 

An unappealed November 1979 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that such disability preexisted service and was not aggravated therein.  An unappealed December 1979 rating decision continued the denial.  An August 2009 final Board decision continued the denial, and it is the last final decision in the matter based on the evidence of record at the time.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The pertinent evidence of record in August 2009 consisted of the Veteran's service treatment records (STRs), private treatment records, VA treatment records, and the Veteran's lay assertions that he had a back disability related to service.  

Private and VA treatment records show the Veteran has sought treatment for a variously diagnosed low back disability, including degenerative joint disease and degenerative disc disease, since 2009.  A February 2016 private physical therapy evaluation report notes the Veteran was referred for low back pain.  The mechanism of injury was listed as jackhammer work while in the military.  

As the February 2016 private treatment record tends to relate the current back disability to service, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating such claim. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a low back disability.  De novo review of the claim is addressed in the remand below.

Entitlement to Compensation for Stroke Residuals under 38 U.S.C.A. § 1151

An August 2009 Board decision denied the Veteran compensation for residuals of a stroke, to include a left hand disability, under 38 U.S.C.A. § 1151, claimed to have resulted from a VA surgical procedure in August 2006 because the evidence did not show that the stroke was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that the stroke was an unforeseeable event as a consequence of the VA treatment.  The decision is final based on the evidence of record at the time (and is the last final decision in the matter).  38 U.S.C.A. § 7104.
The pertinent evidence of record in August 2009 consisted of VA treatment records documenting the August 2006 surgical procedure and treatment for the residuals of the stroke that occurred the next day; VA and private treatment records documenting follow-up care for stroke residuals; the Veteran's lay assertions; a September 2006 rehabilitation family conference report; and an October 2006 VA opinion.  

Evidence received since the August 2009 Board decision includes VA and private treatment records; April 2015 statements from the Veteran's spouse and son attributing his stroke residuals to an August 2006 VA surgical procedure; and statements from the Veteran, including at the October 2014 Board hearing, showing he attributed his stroke residuals to the August 2006 VA surgical procedure.  

At the October 2014 Board hearing, the Veteran asserted the stroke was due to malpractice on the part of his VA treatment providers.

In a November 2014 appellate brief, the Veteran's attorney argued the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 because the stroke was not a reasonably foreseeable event when the Veteran consented to the August 2006 surgical procedure.   

In separate April 2015 statements, the Veteran's spouse and son attributed the stroke residuals to the August 2006 surgical procedure.

In a September 2015 statement, the Veteran asserted that the stroke and its residuals were caused by his VA treatment providers allowing him to overdose on morphine and not properly responding to the stroke, which was an unforeseeable event.  

VA and private treatment records received after August 2009 document continued treatment for the stroke residuals.  

For additional evidence received since the August 2009 denial to pertain to an unestablished fact necessary to substantiate the claim, and be new and material, it must tend to show the Veteran's stroke was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was an event not reasonably foreseeable as a consequence of the VA treatment o. 

To the extent that the Veteran again asserts he has additional disability, specifically residuals of a stroke, related to the August 2006 VA surgical procedure or the result of an unforeseeable event, such assertions are not new, as he made such assertions prior to the August 2009 Board decision.  His spouse's and son's statements are new evidence in the sense that they were not previously in the record, but they are not material evidence.  While the credibility of lay evidence is to be presumed, there is no requirement that competence be presumed, and there is no evidence the Veteran's spouse or son have the required training or expertise to opine on the etiology of the Veteran's stroke.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Thus, such statements are not competent evidence, and therefore, not material.   The records of VA and private treatment following the August 2009 Board decision were not of record at the time of that decision and are also therefore new.  However, while such records note the Veteran suffered a stroke after the August 2006 VA surgical procedure and document treatment for residuals, they do not tend to show the stroke was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was an event not reasonably foreseeable as a consequence of the VA treatment.  Therefore, the additional records received do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  The Board notes the etiology of the stroke and foreseeability of consequences of the August 2006 surgical procedure are for the most part medical questions, and while the Veteran and his attorney both stated a medical opinion relating the stroke and its residuals to the August 2006 VA surgical procedure would be submitted, no such evidence has been received.

Accordingly, the Board finds that new and material evidence has not been received, and the claim for compensation for residuals of a stroke, to include a left hand disability, under 38 U.S.C.A. § 1151, claimed to have resulted from VA surgical procedure in August 2006, may not be reopened.


Service Connection for a Bilateral Knee Disability

An August 2010 Board decision denied service connection for a bilateral knee disability based on a finding that such disability was not shown to be etiologically related to service.  The decision became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7104.

The pertinent evidence of record in August 2010 consisted of the Veteran's STRs; VA and private postservice treatment records that show treatment for a bilateral knee disability; a VA treatment provider's June 2006 opinion relating the bilateral knee disability to service; and a November 2009 VA examination report.  

Evidence received since the August 2010 Board decision includes VA and private treatment records documenting ongoing treatment for a bilateral knee disability; April 2015 statements from the Veteran's spouse and son attributing his injuries to service; and statements from the Veteran, including at the October 2014 Board hearing, showing that he attributes his bilateral knee disability to service.

A November 2011 VA treatment note shows the Veteran asserted his bilateral knee arthritis was due to working with a jackhammer in service.  The VA physician told him that it was not his assignment to decide whether such disability is related to service.  In December 2011, he reported his knee pain began in service when he used a jackhammer.  The physician noted X-rays from when the Veteran began seeking VA treatment in 2002 showed moderate arthritis in both knees, but that he had been involved in construction for 26 years at that time.  The physician informed him it was not his assignment to decide whether a disability was related to service or not.  In a January 2012 addendum, a physician noted she found a June 2006 VA treatment note relating his knee disability to service, but informed the Veteran that she was not involved in determining whether his knee disability should be service connected.

An August 2014 physical therapy record notes the Veteran reported he did jackhammer work in service and felt his knee disabilities are related to that work.

To the extent that the Veteran again asserts his bilateral knee disability is related to service, these assertions are not new, as he made such assertions prior to the August 2010 Board decision.  His spouse's and son's statements are new evidence in the sense that they were not previously in the record, but they are not material evidence.  As noted, and there is no evidence the Veteran's spouse or son have the required training or expertise to opine on the etiology of the Veteran's bilateral knee disability.  See Jandreau, 492 F. 3d at 1377.  Thus, such statements are not competent evidence, and therefore, not material.   The records of VA and private knee treatment following the August 2009 Board decision were not of record at the time of that decision and are also therefore new; however, they are not material evidence.  While the Veteran informed the VA treatment providers that he believed his bilateral knee disability was related to service and requested they provide an opinion, the treatment providers briefly documented his treatment history but declined to opine on the etiology of the bilateral knee disability.  Private providers also did not provide any etiology opinions.  Accordingly, such records do not show or suggest that the Veteran's bilateral knee disability is causally related to his service.  Therefore, the additional records received do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for a bilateral knee disability may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.

The appeal to reopen a claim for compensation for r residuals of a stroke under 38 U.S.C.A. § 1151, claimed to have resulted from a VA surgical procedure in August 2006, is denied.

The appeal to reopen a claim of service connection for a bilateral knee disability is denied.
REMAND

The Board finds that further development of the record is needed for proper adjudication of the reopened claim of service connection for a low back disability.  In an August 1970 report of medical history, the Veteran reported he had experienced back pain prior to service.  On August 1970 service entrance examination, his spine was normal on clinical evaluation.  The Veteran's STRs show he complained of back pain on numerous occasions.  He received treatment for a lumbar strain in February and March 1971 after falling down.  A February 1971 X-ray was normal.  A June 1973 treatment record notes he complained of back pain after lifting a heavy bag.  In November 1973, he complained of low back pain after falling in the mud.  A December 1973 consultation sheet notes he complained of back pain after a recent fall.  He also complained of left thigh numbness.  He reported having back problems since a fall 16 years earlier.  An August 1974 treatment record notes he complained of low back pain.  In November 1974, he reported he fell on stairs and twisted his back.  A treatment provider noted he had been experiencing low back pain for three years.  November 1975 treatment records note he hurt his back while lifting tires.  An X-ray was negative, and an acute muscle strain was diagnosed.  He continued to complain of back pain in December 1975.  An October 1979 private treatment record show he reported injuring his back after slipping from a truck in January 1977 and after another fall in July 1977.  X-rays showed left scoliosis with multiple subluxation, anterolisthesis, and disc thinning.  He has not been afforded a VA nexus examination because the AOJ determined there was no indication that a preexisting low back disability was aggravated beyond its normal progression during service.  The February 2016 physical therapist's opinion itself is inadequate for rating purposes, as it does not include rationale that explains how (or to what extent) the low back disability may have been aggravated in or otherwise be related directly to the Veteran's service.  A remand for an examination to secure an adequate medical opinion is necessary.   See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As the Veteran's August 1970 service entrance examination report is silent regarding preexisting low back disability, he is entitled to the presumption of soundness on entry in service, which may only be rebutted by clear and unmistakable evidence of preexistence.  And if the presumption of soundness on entry is rebutted, he is entitled to a further presumption that the disability was aggravated by service, which, likewise, may only be rebutted by clear and unmistakable evidence that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

The Board finds that further development of the record is also needed for a proper adjudication of the claims seeking an increased rating for the right shoulder disability and service connection for cervical spine and headache disabilities.

The Veteran's right shoulder disability is currently rated 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5003-5201 (for a limitation of motion with arthritis).  On June 2016 VA examination, he reported a November 2015 surgical repair of the right shoulder disability had failed and that he might be facing a total right shoulder replacement.  The examiner noted that an April 2016 private treatment record confirmed the surgery was not a success.  The record of treatment from the St. Cloud Orthopedic Associates cited is not associated with the record.  In light of the allegations of worsening, and the potential of surgery in the interim, a contemporaneous examination to assess the severity of the disability is necessary.  On remand, any outstanding records of private and VA treatment for his right shoulder disability, low back disability, neck disability, and headache disability should be secured.

Regarding service connection for a cervical spine and headache disabilities, the Veteran's STRs show he complained of a headache and stiff neck in November 1971.  Coryza syndrome was diagnosed.  In May 1975, he complained of a headache that began in the back of his neck in May 1975.  An upper respiratory infection and gastroenteritis were diagnosed.  He complained of a headache with pain in his neck in February 1976.  A November 2002 VA treatment record notes an examination of the neck was normal.  A February 2006 VA treatment record notes the Veteran reported he was recently in a motor vehicle accident and experienced whiplash.  Cervicalgia was diagnosed.  A February 2006 private treatment record notes he reported he was involved in an accident in February 2004.  He reported having neck pain as a result.  Prior to the accident he did not have neck pain.  Cervical radiculopathy due to foraminal stenosis was diagnosed.  A March 2009 private treatment record shows he complained of neck pain, which he reported began several years earlier after a motor vehicle accident.  He reported the neck pain also caused headaches.  The physician opined he had facet joint syndrome following a whiplash accident.  Cervical spondylosis was diagnosed in December 2011.  On May 2012 VA examination, multilevel cervical disc degeneration with facet arthropathy, central canal stenosis with spondylolisthesis, and foraminal stenosis were diagnosed.  He reported he had experienced neck pain since service when he used a 90-pound jackhammer about six hours a day for four years.  The examiner opined the cervical spine disability was less likely than not incurred in or caused by injury, event, or illness in service.  She explained a review of the claims file showed his neck complaints in service were unrelated to the current degenerative arthritis of the cervical spine.  She noted he was involved in a postservice accident and sustained whiplash.  A December 2015 private treatment record notes he reported having neck pain for a long time.  The physician noted "he ran a jackhammer in the military in the 1970s with the resultant head and neck pain."  

The record does not contain adequate competent evidence to properly decide the cervical spine claim.  Specifically, there are conflicting opinions regarding the nature and etiology of the cervical spine disability that cannot be reconciled without further medical opinion guidance.  A remand to secure an adequate opinion is necessary.   

Alternative theories of entitlement to service connection for a headache disability have been raised.  On November 2014 VA examination, migraines and tension headaches were diagnosed.  The examiner noted the migraines were diagnosed in November 2014 and the tension headaches were diagnosed in 1972.  The Veteran reported his headaches began in 1972 when he used a jackhammer during service and continued thereafter.  The examiner opined the migraines and tension headaches were less likely than not related to service.  The examiner explained the headaches documented in the STRs were tension sinus headaches, which would have resolved.  The examiner noted there is "no documentation of treatment for headaches since" service.  In August 2016 opinion,  a VA examiner opined the Veteran's current migraine headache disability was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  He explained the STRs were silent as to headaches secondary to using a jackhammer.  He noted there was no objective documentation in the claims file that supports the use of a jackhammer caused the headaches.  The record does not contain adequate competent evidence to properly decide the claim.  Specifically, there are conflicting opinions regarding the nature and etiology of the headache disability that cannot be reconciled without further medical opinion guidance.  A remand to secure an adequate opinion is necessary.  Alternatively, the Veteran contends his headache disability is secondary to his cervical spine disability.  A March 2012 private treatment record notes the Veteran complained of neck pain radiating to the head.  A June 2013 MRI report showed symptoms concerning for occipital neuralgia.  If a cervical spine disability is determined to be related to the Veteran's active duty service but a headache disability is not, a further opinion regarding whether the headache disability was caused or aggravated by the cervical spine disability would be needed. 

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private treatment for his right shoulder disability, low back disability, neck disability, and headache disability (including from the St. Cloud Orthopedic Associates) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should secure for association with the record all records of VA treatment the Veteran has received for his right shoulder, low back, neck, and headache disabilities from June 2016 to the present (to specifically include treatment at the St. Cloud, Minnesota VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should thereafter arrange for an orthopedic and neurological examination of the Veteran to assess the current severity of his service-connected right shoulder disability and to ascertain the likely etiology of his lumbar spine, cervical spine, and headache disabilities.  The examiner should elicit a history from the Veteran, review his entire VA record (to specifically include this remand, STRs, and postservice treatment records), and provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected right shoulder disability.  [The examiner must be provided a copy of the criteria for rating shoulder disabilities, and the findings noted should include the information needed to rate the disability under those criteria.]  The findings must include complete range of motion studies (to include any further limitations due to pain, on use, with periods of exacerbation, etc.).  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or its equivalent) of the shoulder (and if so, the position of ankylosis), impairment of the humerus (and if so, the nature and degree of such), and/or impairment of the clavicle or scapula (and if so, the degree of such). The examiner should note the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing.  If the shoulder cannot be tested on "weight-bearing," then the examiner must specifically state so (with explanation why that is so).  

(b) Please identify (by diagnosis) each low back disability shown.  

(c) Please identify the likely etiology for each low back disability entity diagnosed.  

Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable) evidence that a currently diagnosed low back disability preexisted the Veteran's service (if so, identify the evidence) and (ii) if so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the preexisting low back disability was NOT aggravated (i.e., permanently worsened) during service (or that any increase was due to natural progress)?  Please specifically discuss and reconcile: the August 1970 enlistment examination report that notes a normal spine on enlistment, the Veteran's report of back pain on August 1970 report of medical history, the December 1973 consultation sheet that notes the Veteran reported 16 years of back pain, the STRs that show he sought treatment for multiple low back injuries in service, and the February 2016 private treatment record that notes the etiology for the current low back disability is his jackhammer work in the military.  

The examiner must include rationale with all opinions, to specifically include comment on the opinions/textual evidence already in the record, including postservice private (including the October 1979 private treatment record that documents postservice injuries) and VA treatment records.
(d) Please identify (by diagnosis) each cervical spine disability shown.  

(e) Please identify the likely etiology for each cervical spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service (to include his complaints of neck pain therein).

The examiner must include rationale with all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the private physician's December 2015 opinion and the VA examiner's June 2013 opinion (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

(f) Please identify (by diagnosis) each headache disability shown.  

(g) Please identify the likely etiology for each headache disability entity diagnosed.  

Specifically, is it at least as likely as not (a 50% or better probability) that the disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service (to include his complaints of headaches therein).

If a headache disability is determined to be unrelated to the Veteran's service, but a cervical spine disability is found to be etiologically related to service, was the headache disability either caused or aggravated by the Veteran's cervical spine disability?  If a headache disability is found to not have been caused, but to have been aggravated by the cervical spine disability, please identify the degree of impairment that is due to such aggravation.

The examiner must include rationale with all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the private physician's December 2015 opinion and the VA examiners' November 2014 and August 2016 opinions (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the entire record, and readjudicate the matters regarding the rating for the right shoulder disability and service connection for low back, neck, and headache disabilities.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


